Citation Nr: 1724937	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a trapezius muscle disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to a total disability rating based on individual unemployability ("TDIU").


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active duty service from March 1971 through June 1974.  Additionally, the Veteran served as a member of the United States Navy, with active duty service from May 1978 through February 1981. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an August 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at a December 2013 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  In an October 2014 decision, the Veteran's appeal was remanded to the AOJ for further development.  Specifically, the AOJ was directed to obtain the Veteran's VA treatment records, Social Security Administration disability award records, and any identified private medical treatment records.  A review of the Veteran's claims file indicates that such development has been completed and the appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2017, the Veteran, through his representative, requested the opportunity for a second video hearing before the undersigned Veterans Law Judge.  As noted above, the Veteran previously testified at a Board video hearing held in December 2013, where the Veteran and his representative provided testimony for all issues currently on appeal, including entitlement to an award of a TDIU.  See Hearing Transcript.  There is no statutory framework or regulatory provision which discusses a veteran's entitlement for a second hearing.  See 38 U.S.C.A. §§ 7102, 7107, 38 C.F.R. §§ 3.103(c), 20.700-20.717, 20.1304 (noting exceptions for appeals where a hearing has previously been held before more than one Veterans Law Judge or before a Veterans Law Judge who has retried before a decision could be issued); See also Arneson v. Shinseki, 24 Vet. App. 379 (2012).  All of the relevant regulatory provisions clearly and plainly discuss the right to have a hearing.  See e.g., 38 C.F.R. §§ 3.3103(c), 20.700, 20.702, 20.703, 20.1304.  Therefore, the Veteran is not entitled to a second Board hearing as a matter of right, and the Board will treat the request as a motion for an additional hearing. 38 C.F.R. § 20.1304 (b)(1).

A motion requesting relief from the usual rules regarding hearing requests, such as the Veteran's request for a second Board hearing, must be accompanied by an explanation of the justification for the request.  See 38 C.F.R. §§ 20.703, 20.1304 (b)(1).  In the January 2017 correspondence, the Veteran, through his attorney, requests the opportunity for a second video hearing so that the Veteran may offer further evidence in the form of testimony.  However, as noted above, the Veteran has previously offered testimony on all issues currently on appeal during his December 2013 Board hearing.  Furthermore, the Veteran and his attorney have been afforded ample time to submit additional argument and evidence in support of the Veteran's current appeal.  The Veteran himself has taken advantage of this ability, as he has submitted written statements in support of his appeal.  See e.g. November 2015 Statement in Support of Claim. 

The desire to provide additional testimony alone does not constitute good cause for a second Board hearing.  A full transcript from the December 2013 hearing is of record, and the same Veterans Law Judge remains available to decide his appeal. Because the Veteran has not provided good cause supporting his request for a second Board hearing on this matter, the motion is denied.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating, in excess of 10 percent for degenerative joint disease of the left knee and entitlement to an award of a TDIU are addressed in the REMAND portion of this decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The weight of the evidence of record does not establish that the Veteran's current left trapezius muscle strain, also described as a low back disability, is etiologically related or otherwise caused by his military service. 

2.  Throughout the period on appeal, the Veteran's service connected hemorrhoid disability has been manifested by internal hemorrhoids and two external hemorrhoids, with symptoms of itching, occasional bleeding, and mild pain.  At no time have the Veteran's hemorrhoids been described as irreducible or characterized by persistent bleeding, secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left trapezius muscle strain has not been bet met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for a compensable rating for hemorrhoids are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in February 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  The Veteran's claims file includes his service treatment records ("STRs"), and medical records submitted in support of his claim for an award of disability from the Social Security Administration.  Additionally, in response to the Board's October 2014 remand, the Veteran's file contains all treatment records from the Tampa VA Medical Facility ("VAMC") dated from October 2011 to the present.  Thus, it appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran has been additionally been provided with a VA examination which addressed the purported causal relationship between the claimed left shoulder disability and active service.  Additional examination were provided to the Veteran to assess the severity of his service-connected hemorrhoid disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was represented at the hearing by his attorney.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to Service Connection for a Left Trapezius Muscle Strain:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's appeal, 38 C.F.R. § 3.309(a) does not list muscle strain as a chronic disease.  However, the Board observes that the Veteran has also described his disability more broadly as a "back condition." See January 2009 Statement in Support of Claim.  This includes the Veteran's current diagnoses for arthritis and degenerative changes to his cervical and lumbar spines.  See Tampa VAMC Radiology Records.  In determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, as the Veteran's medical records contain several diagnoses for arthritis of the back, and as arthritis is recognized as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Turning to the Veteran's appeal, the Board finds the first two prongs of service-connection have been established.  First, as to the current disability requirement, the medical evidence shows the Veteran has been diagnosed with a left trapezius muscle strain during the September 2008 VA Examination.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Veteran has diagnoses for multilevel degenerative arthritis within his lumbar and cervical spines. See Tampa VAMC Radiology Reports.  Second, a review of the Veteran's STRs indicates he was treated for complaints of a strain of the trapezius muscle in March 1974.  The accompanying notes indicate the Veteran experienced this left trapezius strain after moving a heavy barrel.  

Therefore, the question for consideration in the Veteran's appeal is whether there is a causal relationship between this in-service treatments for complains of a trapezius muscle strain and the Veteran's current disability.  In statements to the Board, the Veteran has experienced chronic pain in his left trapezius and back since his in-service injury.  See January 2009 Statement in Support of Claim.  The Veteran has consistently argued that his current disability is the result of his in-service injury, in particular, his March 1974 muscle strain.  

Although the Board finds the Veteran's regarding back pain to be competent,  his lay assertions as to an etiology of his current trapezius and/or back disability are not probative to issue of entitlement to service connection.  See Jones v. West, 12 Vet. App. 383, 385 (1999)(where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Rather, the Board finds the credible and competent evidence of record, including the medical opinion evidence weight against the Veteran's claim for service connection.  First, the Board finds the Veteran's STRs, and the contemporaneous notation made by the examining physician, shows the Veteran's injury was acute in severity, and resolved prior to the Veteran's separation from service.  Notably, during the March 1974 physical examination, the examining physician reported the Veteran's injury was "not severe" enough to warrant any duty restrictions other than "no lifting over 30 pounds."  See March 1974 Examination Note.  A review of the Veteran's subsequent STRs do not suggest he ever returned for follow-up treatment or for any chronic limitation as a result of this left trapezius muscle strain.  More significantly, the Veteran's separation physical examination does not reveal any indication that the Veteran reported any lingering or chronic symptoms of either back or shoulder pain.  See May 1974 Air Force Separation Examination.  As the Veteran identified other in-service disabilities, such as an occurrence of asthma, the lack of notation for back or shoulder pain is noteworthy.  See Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011).
 
The Board also finds the lack of any notation or complaint of a shoulder or back injury on the Veteran's entrance examination to the Navy to be significant.  See  May 1978 Navy Entrance Examination.  Again, the lack of report or notation of a chronic back and/or shoulder injury is significant as the Board finds that on-going or chronic complaints of back and/or shoulder pain is not something that would be ignored or not reported by the Veteran.  Similarly, the Board observers that the Veteran noted other disabilities during this entrance examination, but did not mention any chronic back or shoulder symptoms.  

Post-service medical records do not suggest the Veteran ever sought treatment for complaints of any chronic symptoms or pain in his left shoulder or back.  The Veteran was initial provided with a VA examination in June 1976.  The examining physician observed the Veteran did not have any limitation with respect to forward flexion or extension, or lateral rotation and flexion; although, no precise degrees were reported.  Upon reviewing the Veteran's service medical records, the examining physician noted the Veteran was diagnosed with a strain following heavy lifting in March 1974.  As reported by the examiner, these records show he had a normal check-up, including x-rays, and was treated on an outpatient basis.  Updated x-rays of the spine were ordered as part of this June 1976 VA examination, however, the Veteran did not appear for the scheduled time.  Based upon the June 1976 VA examination and a review of the Veteran's medical records, the examiner concluded the Veteran had a status post injury of the low back.  

Subsequent medical records do not reveal that the Veteran continued to seek any regular treatment for complaints of chronic shoulder and/or back pain.  However, these records include radiographs taken of the Veteran's spine in September 1974, following an automobile accident.  Images of the Veteran's cervical spine were normal, showing no evidence of bony abnormalities or fractures.  See Tampa VAMC Radiology Report, dated September 1975.  These radiographs of the cervical spine further observed the Veteran's alignment and vertebral body heights were intact.  This normal radiology report is suggestive that the Veteran's current spine arthritis and degenerative joint disease is not etiologically related to the Veteran's military service.  

As for the medical opinion evidence, the Board finds the probative evidence weighs against the Veteran's claim for an award service connection.  The Veteran submitted an independent medical evaluation, dated February 2014, which found the Veteran's current left trapezius muscle strain was related to a non-service connected disability.  Specifically, the examining physician, D.M., M.D., concluded the Veteran's shoulder symptoms were related to the Veteran's cervical spondylosis, which had its onset following the Veteran's separation from active duty service.  However, based upon the Veteran's lay assertions, Dr. D.M. concludes that the veteran's current low back pain is related to his in-service March 1974 muscle strain.  

The Board finds this conclusion to limited probative.  Notably, Dr. D.M.'s own review and summary of the Veteran's medical history shows there were no complaints of chronic pain or other limitation following the Veteran's separation from military service.  The Board observes that Dr. D.M.'s references to the Veteran's history of "chronic" back and shoulder pain are all citations to the same, single March 1974 STR examination.  Despite referencing to this STR examination multiple times throughout his report, Dr. D.M. does not cite to any evidence which shows an actual chronic condition, which was treated either multiples times in-service or was treated with any regularity following the Veteran's separation from active duty service.  Additionally, Dr. D.M.'s report cites to a June 2009 VA physical therapy treatment note which reports the Veteran subjectively denied any pain or limitation in his lower back or shoulder.  Furthermore, the first radiographic evidence of any arthritis or degenerative changes to the Veteran's back did not occur until decades following his separation from military service.  See Tampa VAMC Radiology Reports. 

Therefore, the Board finds the positive nexus conclusion of Dr. D.M is not entitled to any probative weight.  As discussed above, Dr. D.M. does not support his conclusion or provide any rationale explanation as to how the Veteran's current disability is etiologically related to a single in-service muscle strain.  Furthermore, despite attempts to establish chronicity of symptoms, Dr. D.M. cites to a singular in-service examination and diagnosis for a muscle strain as the only supporting evidence for his conclusion.  As such, without any credible evidence to support this conclusion, the Board finds it is not probative as to Veteran's appeal for service connection.  

In contrast, the Board finds the VA examination and medical opinion dated August 2009 is entitled to significant weight.  Following a physical examination of the Veteran, and a review of his claims file, the VA examiner concluded the Veteran's current left trapezius strain was less likely than not etiologically related to the Veteran's in-service muscle strain.  In support of this conclusion, the examiner cited to the acute nature of the Veteran's initial injury and the lack of any evidence suggesting continuity of symptoms.  The examiner cited to the Veteran's 
May 1974 Air Force separation examination and his May 1978 Navy entrance examination to support her conclusion that the Veteran did not report or seek treatment for any chronic symptoms as a result of his in-service muscle strain.  Additional post-service physical examinations were cited to by the examiner that the Veteran did not seek any continuous treatment for residual symptoms following his separation from active service. Based upon this evidence, the examiner concluded that the Veteran's in-service muscle strain was an acute injury and is not the cause of his current disability.  

The Board finds the findings and conclusions of the August 2009 VA examiner are entitled to significant weight.  This negative nexus opinion was rendered by the examiner following a physical examination of the Veteran, and a review of his STRs and VA medical records.  Furthermore, this opinion was supported by a reasoned analysis, with citations to relevant findings in the Veteran's medical records.  Therefore, the Board finds the August 2009 medical opinion to be competent and probative and entitled to significant weight. 

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's current left trapezius strain, additionally referred to as a low back disability, was not incurred in or otherwise related to the Veteran's active duty service.  A review of the medical evidence does not show any continuing or chronic complaints of symptoms following the initial March 1974 in-service injury.  Post-service medical records, including x-rays of the spine dated in September 1975 do not show any treatment for chronic complains of pain or evidence of structural abnormalities.  The Board finds that the August 2009 medical opinion is credible and thoroughly supported by the medical evidence and by an adequate rational.  The VA examiner was informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available claims file and fully articulated the opinion provided.  Therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a causal relationship between the Veteran's in-service muscle strain and his current disability.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Governing Laws and Regulations for Entitlement to an Increased Rating:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim for hemorrhoids in December 2008.  See December 2008 Statement in Support of Claim.  Thus, the relevant temporal focus for the disability in question dates back to December 2007. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will therefore consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant, generalized law to the Veteran's current claim, the Board observes the Veteran's service-connected hemorrhoids have rated under Diagnostic Code 7336, for internal or external hemorrhoids.  Under the currently assigned Diagnostic Code 7336, a noncompensable rating is assigned for mild or moderate hemorrhoid symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. §§ 4.114, Diagnostic Code, 7336 (2016). 

Based upon a review of the Veteran's longitudinal medical records, the Board finds the Veteran is not entitled to a compensable evaluation under Diagnostic Code 7336.  Both the medical and lay evidence of record indicate the Veteran's symptoms are mild to moderate in nature.  No evidence of record suggests the Veteran experiences persistent bleeding or irreducible hemorrhoids occurring on a frequent basis necessary for the assignment of a compensable disability rating.  

Medical records show a colonoscopy was performed on November 2008, at the Tampa VAMC.  During this examination, rectal bleeding was observed and hemorrhoids were visible within the colon.  Results of the colonoscopy were significant for two tubular adenomas and grade II internal hemorrhoids.  During a follow-up physical examination in December 2009, the Veteran reported ongoing symptoms of bleeding following each bowel movement, lasting 10 to 15 minutes.  No bleeding between bowel movements was reported, and the Veteran described mild rectal pain.  The Veteran was offered a surgical banding procedure to alleviate his symptoms, but he declined.  

Thereafter, the Veteran was afforded a VA examination in August 2009.  At this time, the Veteran reported symptoms of pain, itching, burning, swelling, diarrhea, difficulty passing stools, and bleeding approximately four times per year.  No symptoms of malnutrition were reported, and the examiner observed the Veteran has experienced a 15 percent weight gain compared with his baseline.  Upon physical examination internal and external hemorrhoids were present.  However, the examiner reported these hemorrhoids were reducible.  The examiner additionally notes there was no evidence of prolapse, thrombosis, bleeding, fissures, or excessive redundant tissues.  Based upon the Veteran's lay symptoms and the physical examination, the examiner reported the Veteran's hemorrhoids did not impose any significant effects on his ability to perform usual daily activities or his ability to work. 

The Veteran provided testimony before the RO during an August 2011 hearing.  During this time, the Veteran described symptoms of large external hemorrhoids, which protrude and remain outside the colon for two to three days following each bowel movement.  The Veteran reported his hemorrhoids were reducible through medication, such as stool softeners, and application of hot water. 

However, the Veteran's contemporaneous statements made to medical providers describe mush milder and infrequent symptoms.  For example, during a December 2010 physical examination, the Veteran reported no current symptoms of hemorrhoids, bleeding, or rectal pain.  During a physical examination in February 2011, the examiner reported no evidence of internal or external hemorrhoids.  Thereafter, hemorrhoids were observed only on two occasions, during physical examinations dated August 2013 and October 2014.  However, no changes to the Veteran's medications were made or changes to his dietary regimen. 

Subsequent medical records continue to show minimal complaints of hemorrhoid symptoms.  During a physical examination in October 2015, the examiner reported no evidence of internal or external hemorrhoids.  Thereafter, during an April 2016 physical examination, the Veteran subjectively described only occasional symptoms of protruding hemorrhoids and only occasional episodes of bleeding.  No hemorrhoids were observed during a physical examination.  

Based upon the above, the Board finds the evidence does not warrant the assignment of a compensable evaluation at any time during the period on appeal.  Overall, the medical and lay evidence describe the Veteran's hemorrhoid disability as manifested by two large hemorrhoids which protrude from the colon on an infrequent basis.  The Veteran experiences symptoms of mild pain, bleeding, and itching.  At no point have the Veteran's hemorrhoids been irreducible or manifested with symptoms of persistent bleeding, secondary anemia, or fissures necessary for the assignment of a compensable disability evaluation.  Overall, and affording the Veteran the greatest benefit of doubt, the Board finds the Veteran symptoms have been no more than moderate in degree.  

Furthermore, the Board does not find the evidence of record warrants the assignment of a different Diagnostic Code or the assignment of a separate evaluation under any other provision of the Rating Schedule.  The Veteran's hemorrhoids are considered "diseases of the digestive system" for purposes of VA regulations and ratings.  With such diseases, particularly within the abdomen, which, while differing in the site of pathology, they produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14, 4.113, 4.114.  
 
As such, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive "will not be combined with each other."  The regulation specifically directs that a single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.   See 38 C.F.R. § 4.114.  Therefore, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. §§ 4.113, 4.114 . 

The Veteran's current service connected hemorrhoid disability is predominantly characterized by internal and external hemorrhoids, with symptoms of bleeding, itching, swelling, and burning.  Based upon a review of the Veteran's longitudinal medical records, the Board does not find it appropriate to award a separate disability evaluation under another Diagnostic Code, or to rate the Veteran's disability under another Diagnostic Code. 

Lastly, the Board has considered whether the Veteran's service connected hemorrhoid disability warrants the assignment of an extraschedular disability evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected hemorrhoid disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  

Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including pain, bleeding, internal and external hemorrhoids.  Specifically, the criteria for rating hemorrhoids under DC 7336 include consideration of overall "mild or moderate" hemorrhoid symptomatology. Hence, the criteria under DC 7336 encompass a broad range of effects of the symptoms associated with the Veteran's hemorrhoids, to include those described by the Veteran.  Therefore, the rating assigned for the service-connected hemorrhoids during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hemorrhoids are appropriately rated as a single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016). Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.
Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the criteria for a compensable rating for hemorrhoids have not been met at any time pertinent to the current claim.   As such, there is no basis for staged rating of the disability claim period.   In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a left trapezius muscle strain, including as referred to as a low back disability, is denied. 

An increased (compensable) rating for hemorrhoids is denied.


REMAND

The Board recognizes that the Veteran's claim has been previously been remanded; however, while the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim.  

Following the Board's October 2014 Remand, the Court of Appeals for Veteran's Claims ("Court") held that that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  The Court held that the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that neither the August 2009 VA knee examination nor any VA treatment records presently associated with the Veteran's claims file demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In short, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  

As such, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

Additionally, the VA examiner should record the results of range of motion testing for pain on both active and passive range of motion, and in weight-bearing and non-weight bearing, as well as the necessary findings to evaluate functional loss during flare-ups.  38 C.F.R. § 4.59, Mitchell, supra; Deluca, supra.

As to the Veteran's claim of entitlement to a TDIU, the Board finds a remand is required to complete necessary development.  Following a review of the Veteran's claims file the Board finds the Veteran has not been sent the proper notice regarding how to establish entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).  Accordingly, the Board finds that the AOJ must first provide the Veteran with the proper notice as to the elements and information necessary to substantiate a claim for TDIU.  See generally 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Finally, as the Veteran's claim is being remanded, the AOJ should obtain any outstanding VA treatment records not presently associated with his claims file.  These records include all Tampa VAMC treatment records dated after December 2016.  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should obtain all the Veteran's medical records from the Tampa VA Medical Center, and any other VA treatment facility identified by the Veteran, and then associated these medical records with the claims folder. 

The AOJ should contact the Veteran if necessary for any clarification required to identify certain records.

2.  Second, the AOJ must provide the Veteran and his attorney with copies of the Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192, and the Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and ask him to complete and return the forms.   

In the letter, the AOJ should set forth the provisions of 38 C.F.R. § 4.16(b) and explain how to establish entitlement to a TDIU on an extra-schedular basis.

3.  After completing the above development, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

The examiner is also asked to include a statement as to the effect of the Veteran's service-connected bilateral knee disability on his ability to secure and follow substantially gainful employment and his ability to perform daily activities.  In answering this question, the examiner is asked to provide specific functional maximums for various occupational functions.  These functions include, but are not limited to, sitting at one time; standing at one time; walking at one time; lifting weight; climbing ladders, ropes, scaffolds, and stairs; being exposed to environmental irritants, such as dust; and understanding, remembering, and completing detailed instructions.  

Where possible, the examiner is asked to distinguish the limitations imposed by the Veteran's service-connected bilateral knee disability, and those limitations imposed by his non-service connected disabilities.  If the examiner finds that the Veteran's symptoms and limitations cannot be conclusively attributed to one disorder rather than the other, the examiner should explain in their statement why it is not medically possible to differentiate between the disorders.

The examiner is asked to provide a thorough explanation of the rationale underlying any and all opinions or conclusions expressed.

4. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA knee examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA knee examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA knee examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


